Welker, J.
The libelant was the wheelsman on the Montauk, and while in the Sault Ste. Marie river the schooner, on the fourth of August, 1881, in tow of a tug, ran aground, and the libelant, then at the wheel executing an order of the master, was injured by the wheel spinning around and striking him. The libelant claims that the master gave him an improper order, and that, while executing it, he was injured without his fault. This is denied, and it is alleged the libelant was injured through his own carelessness. The court finds that the order given the wheelsman, from the weight, of the evidence, was a proper one; that the libelant, in executing the order, was himself guilty of carelessness, which produced the injury, and therefore not entitled to recover. The libel is dismissed, with costs, and the appeal allowed.